             Case 1:19-cv-03135-TNM Document 13 Filed 12/10/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF COLUMBIA

____________________________________
                                     )
GUN OWNERS OF AMERICA, INC.,         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                    Case No. 19-cv-3135 (TNM)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                     )
                  Defendant.         )
____________________________________ )

                                       JOINT STATUS REPORT

        Pursuant to this Court’s minute Order dated September 11, 2020, the Parties, Gun Owners of

America, Inc., (“Plaintiff”) and United States Department of Justice (“Defendant”) jointly file this

Status Report to the Court and respectfully state as follows:

        1.      At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

served by Plaintiff upon Defendant seeking records related to the “Privacy Policy” contained on

Defendant's website.

        2.      Since the last Joint Status Report, the Parties have made good faith attempts to discuss issues

that Plaintiff has identified, and Defendant’s agreement to send copies of Plaintiff’s FOIA request to other

components of the Department of Justice. However, a disagreement has arisen between the parties that may

require resolution by the Court. The Parties are currently discussing and preparing position statements to be

included in the next Joint Status Report, but need additional time to coordinate and discuss the matters to be

included.

        3.      The parties proposes that they provide the Court with a Joint Status Report on or before

Friday, December 18, 2020, which will include each party’s statement of the issues and position for the

Court’s consideration.

        Wherefore, for all of the foregoing reasons, the Parties propose to file a Status Report on or
           Case 1:19-cv-03135-TNM Document 13 Filed 12/10/20 Page 2 of 2



before December 18, 2020, informing the Court of the issue that has arisen and each party’s position.



 DATED: December 10, 2020                                  Respectfully submitted,

                                                          MICHAEL R. SHERWIN
                                                          Acting United States Attorney

  /s/ Robert J. Olson              .                      DANIEL F. VAN HORN, D.C. Bar # 924092
 ROBERT J. OLSON, D.C. Bar # 1029318                      Chief, Civil Division
 WILLIAM J. OLSON, D.C. Bar # 233833
 JEREMIAH L. MORGAN, D.C. Bar # 1012943
 William J. Olson, P.C.
 370 Maple Avenue West, Suite 4                           BY: /s/ Darrell C. Valdez        .
 Vienna, VA 22180-5615                                    DARRELL C. VALDEZ, D.C. Bar # 420232
 703-356-5070                                             Assistant United States Attorney
 wjo@mindspring.com                                       United States Attorney’s Office
                                                          Civil Division
 Counsel for Plaintiff                                    555 4th Street, N.W.
                                                          Washington, D.C. 20530
                                                          (202) 252-2507
                                                          darrell.valdez@usdoj.gov

                                                          Counsel for Defendant




                                                  2
